Citation Nr: 1427465	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement an initial compensable evaluation for segmented salpingectomy due to ectopic pregnancy, right side.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2012 and October 2013, the Board remanded the claim for additional development.  


FINDINGS OF FACT

The most probative evidence fails to show that both ovaries have been removed in connection with Veteran's service-connected segmented salpingectomy due to ectopic pregnancy, right side.


CONCLUSION OF LAW

The criteria for a compensable rating for segmented salpingectomy due to ectopic pregnancy, right side, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1, 4.7, 4.10, 4.116, Diagnostic Code 7619 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in the December 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The claimant was provided the opportunity to present pertinent evidence.  The Veteran's service treatment records, and available private and VA treatment records have been obtained.  

Also, pursuant to the Board remand directive, the Agency of Original Jurisdiction (AOJ) attempted to identify and obtain relevant private treatment records.  The AOJ sent correspondence to the Veteran and requested that she complete and return Authorization and Consent to Release Information forms for any relevant private treatment records not already in the claims file, to include medical records from Kaiser Permanente ObGyn in Springfield, Maryland, and Bethesda Infertility; however, the Veteran failed to respond.  Moreover, the Veteran has not indicated there are any additional records that VA should seek to obtain on her behalf.  Additionally, the AOJ scheduled the Veteran for a VA examination in July 2013.  However, she did not report for the examination.  She was advised of her failure to report in the July 2013 supplemental statement of the case, but has not requested that the examination be rescheduled.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.




Higher rating

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, in May 1989, the Veteran underwent a neosalpingostomy for removal of the right ovary.  In December 1994, the RO granted service connection for pelvic inflammatory disease and assigned a 10 percent disability rating.  By a rating decision in November 2007, the RO granted a separate noncompensable evaluation for segmented salpingectomy due to ectopic 
pregnancy, right side, effective May 16, 1994.  The RO also granted special monthly compensation based on anatomical loss of a creative organ.  The Veteran appealed for a higher rating.  Her main argument concerns infertility and her belief that she should be compensated for that.

The Veteran's service-connected residuals of segmented salpingectomy due to ectopic pregnancy, right side, are currently evaluated as noncompensable under 38 C.F.R. § 4.116, Diagnostic Code 7619 for Gynecological Conditions and Disorders of the Breast.  According to the applicable rating criteria, a 100 percent rating is assigned for 3 months after ovary removal.  Thereafter, a 30 percent rating is assigned for complete removal of both ovaries and 0 percent rating is assigned for removal of 1 ovary with or without partial removal of the other.  38 C.F.R. § 4.116, Diagnostic Code 7619 (2013). 

Note 2 provides that disabilities rated under Diagnostic Codes for Gynecological Conditions and Disorders of the Breast should be reviewed for consideration of entitlement to special monthly compensation under 38 C.F.R. § 3.350 for anatomical loss of a creative organ.  Id. See 38 C.F.R. § 3.350 (2013).  In this regard, the Board notes that the Veteran is already in receipt of special monthly compensation under 38 C.F.R. § 3.350(a) for loss of a creative organ, effective 
May 16, 1994.  Accordingly, to receive a compensable rating for segmented salpingectomy (in addition to the special monthly compensation she receives for the loss of a creative organ), the evidence needs to show that both ovaries have been removed.  38 C.F.R. § 4.116, Diagnostic Code 7619.

The Board notes that a VA examination was scheduled for July 2013 in connection with the current appeal.  The Veteran failed to report.  In the July 2013 supplemental statement of the case, the AOJ informed the Veteran that it had received a notice of her failure to report for the scheduled VA examination.  The Veteran was given 30 days to respond to the July 2013 and December 2013 supplemental statements of the case with additional comments or evidence.  The Veteran did not request that the examination be rescheduled.  The record does not reflect that either supplemental statement of the case was returned as undeliverable.  

Considering the pertinent evidence of record, the Board finds that a compensable rating for the Veteran's service-connected residuals of segmented salpingectomy due to ectopic pregnancy, right side, is not warranted.  VA and private treatment records starting in June 2007 noted status post-hysterectomy for fibroids.  A subsequent clinical treatment note reported a history of hysterectomy in 2006, with both ovaries remaining.  A private treatment record in June 2011, recorded a history of total hysterectomy.  The report, however, fails to clearly identify whether the Veteran's uterus and both ovaries were or were not removed.  Moreover, whether such removal of the uterus and left ovary are in any way related to a right side ectopic pregnancy years earlier is a medical question that would need to be resolved before such conditions could be considered in evaluating the right-sided segmented salpingectomy disability.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability when evaluating a service-connected disability is to be avoided).   

Unfortunately, the Veteran did not respond to a letter requesting her to provide a completed authorization form to obtain records of her hysterectomy.   "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the objective medical findings of record do not indicate complete removal of both ovaries, nor that any left ovary removal would somehow be related to the right-sided segmented salpingectomy.  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial compensable evaluation for the Veteran's service-connected residuals of segmented salpingectomy due to ectopic pregnancy, right side, at any time during the course of the claim.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as shown by the findings of record, and provide for additional symptoms than currently shown by the evidence.  The Veteran does not content and the evidence does not suggest any exceptional or unusual disability picture exists, and the Veteran has not cooperated in attempts to obtain additional evidence to support her claim.  Accordingly, the Board finds her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for segmented salpingectomy due to ectopic pregnancy, right side, is denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


